COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-18-00376-CR
Style:                            Oscar Axcel Duron
                                  v. The State of Texas
Date motion filed:                November 19, 2018
Type of motion:                   Second Motion to Extend Time to File Appellant’s Brief
Party filing motion:              Appellant
Document to be filed:             Appellant’s brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                               August 17, 2018
         Number of previous extensions granted:                    Current Due date: October 16, 2018
         Date Requested:                                  December 6, 2018

Ordered that motion is:

                   Granted in part and dismissed as moot in part
                    If document is to be filed, document due: December 6, 2018
                         The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: ___/s/ Terry Jennings________
                    Acting individually        Acting for the Court

Panel consists of       ____________________________________________

Date: __November 27, 2018_____